MORTGAGE, SECURITY AGREEMENT, FIXTURE
FILING AND ASSIGNMENT OF LEASES AND RENTS

by and between

G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC,

a Delaware limited liability company

and

FIFTH THIRD BANK, a Michigan banking corporation, its successors and assigns, as
agent

1

MORTGAGE, SECURITY AGREEMENT, FIXTURE
FILING AND ASSIGNMENT OF LEASES AND RENTS

THIS MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES AND
RENTS (this “Mortgage”) made as of June 26, 2008, by G&E HEALTHCARE REIT MEDICAL
PORTFOLIO 3, LLC, a Delaware limited liability company (“Borrower”), for the
benefit of FIFTH THIRD BANK, a Michigan banking corporation, its successors and
assigns (“Agent”), as Agent for the Banks (as defined below).

WITNESSETH:

WHEREAS, pursuant to the terms and conditions of a Loan Agreement of even date
herewith (as amended from time to time, “Loan Agreement”) between Agent,
Borrower and the financial institutions identified therein (the “Banks”), Banks
have agreed to loan to Borrower the principal amount of $58,000,000.00 (the
“Loan”). The Loan shall be evidenced by certain Syndicated Promissory Notes of
even date herewith made by Borrower payable to the order of each Bank in the
aggregate principal amount of the Loan (as amended, restated or replaced from
time to time, the “Notes”). The Notes shall be due on the date specified in the
Loan Agreement (the “Maturity Date”), except as may be accelerated pursuant to
the terms hereof or of the Notes or any other Loan Document (as defined in the
Loan Agreement). The Loan bears interest at a variable rate. The proceeds of the
Loan shall be used to acquire the Land and Improvements (as hereinafter
defined), and payment thereof is secured by this Mortgage, financing statements
and other security documents (this Mortgage, the Notes, the Loan Agreement, and
all other documents now existing which evidence or secure the Loan are
collectively hereinafter referred to as the “Loan Documents”).

To secure (i) the payment when and as due and payable of the principal of and
interest on the Loan or so much thereof as may be advanced from time to time,
and any and all late charges, Additional Costs (as defined in the Loan
Agreement), reimbursement obligations, and expenses for letters of credit issued
by the Agent and/or Banks for the benefit of the Borrower, if any, and all other
indebtedness evidenced by or owing under the Notes, any of the other Loan
Documents, and any application for letters of credit, together with any
extensions, modifications, renewals or refinancings of any of the foregoing,
(ii) any and all obligations of Borrower to Agent and/or Banks or any affiliate
of Fifth Third Bancorp, whether absolute, contingent or otherwise and howsoever
and whensoever (whether now or hereafter) created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (A) any and all “Rate
Management Agreements” (hereinafter defined), and (B) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement ((A) and (B), collectively, the “Rate Management Obligations”) (as
used herein, “Rate Management Agreement” means any agreement, device or
arrangement providing for payments which are related to fluctuations of interest
rates, exchange rates, forward rates, or equity prices, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between Borrower and
Agent and/or Banks or any affiliate of Fifth Third Bancorp, and any schedules,
confirmations and documents and other confirming evidence between the parties
confirming transactions thereunder, all whether now existing or hereafter
arising, and in each case as amended, modified or supplemented from time to
time); (iii) the payment of all other indebtedness which this Mortgage by its
terms secures (including reasonable attorneys’ fees), and (iv) the performance
and observance of the covenants and agreements contained in this Mortgage, the
Loan Agreement, the Notes and each of the other Loan Documents, and any interest
rate or hedging agreement (all of such indebtedness, obligations and liabilities
identified in (i), (ii), (iii) and (iv) above being hereinafter referred to as
the “Debt”), the Borrower does hereby GRANT, SELL, CONVEY, MORTGAGE, WARRANT and
ASSIGN unto the Agent, its successors and assigns, and do hereby grant to Agent,
its successors and assigns a security interest in, all and singular the
properties, rights, interests and privileges described in Granting Clauses I,
II, III, IV, V, VI, VII, and VIII below, all of same being collectively referred
to herein as the “Mortgaged Property”:

GRANTING CLAUSE I:

The land located in Boone County, Indiana, which is legally described on
Exhibit A attached hereto and made a part hereof (the “Land”);

GRANTING CLAUSE II:

TOGETHER WITH all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Land, including all extensions,
additions, improvements, betterments, renewals, substitutions and replacements
to or for any such buildings, structures and improvements and all of the right,
title and interest of the Borrower now or hereafter acquired in and to any of
the foregoing (the “Improvements”);

GRANTING CLAUSE III:

TOGETHER WITH all easements, rights of way, strips and gores of land, streets,
ways, alleys, sidewalks, vaults, passages, sewer rights, waters, water courses,
water drainage and reservoir rights and powers (whether or not appurtenant), all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments, easements, franchises, appendages and appurtenances whatsoever,
in any way belonging, relating or appertaining to the Land or the Improvements,
whether now owned or hereafter acquired by the Borrower, including without
limitation all existing and future mineral, oil and gas rights which are
appurtenant to or which have been used in connection with the Land, all existing
and future water stock relating to the Land or the Improvements, all existing
and future share of stock respecting water and water rights pertaining to the
Land or the Improvements or other evidence of ownership thereof, and the
reversions and remainders thereof (the “Appurtenant Rights”);

GRANTING CLAUSE IV:

TOGETHER WITH all machinery, apparatus, equipment, fittings and fixtures of
every kind and nature whatsoever, and all furniture, furnishings and other
personal property now or hereafter owned by the Borrower and forming a part of,
or used or obtained for use in connection with, the Land or the Improvements or
any present or future operation, occupancy, maintenance or leasing thereof;
including, but without limitation, any and all heating, ventilating and air
conditioning equipment and systems, antennae, appliances, apparatus, awnings,
basins, bathtubs, bidets, boilers, bookcases, cabinets, carpets, communication
systems, coolers, curtains, dehumidifiers, dishwashers, disposals, doors,
drapes, drapery rods, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, fans, fittings, floor coverings, furnaces, furnishings, furniture,
hardware, heaters, humidifiers, incinerators, lighting, machinery, motors,
ovens, pipes, plumbing and electric equipment, pool equipment, pumps, radiators,
ranges, recreational facilities and equipment, refrigerators, screens,
sprinklers, stokers, stoves, shades, shelving, sinks, security systems, toilets,
ventilators, wall coverings, washers, windows, window covering, wiring and all
extensions, renewals or replacements thereof or substitutions therefor or
additions thereto, whether or not the same are or shall be attached to the Land
or the Improvements in any manner (the “Fixtures”); it being agreed that all of
said property owned by the Borrower and placed on the Land or on or in the
Improvements (whether affixed or annexed thereto or not) shall, so far as
permitted by law, conclusively be deemed to be real property and conveyed hereby
for purposes of this Mortgage.

GRANTING CLAUSE V:

TOGETHER WITH all personal property of every nature whatsoever now or hereafter
owned by Borrower or used in connection with the Land or the improvements
thereon, including all extensions, additions, improvements, betterments,
renewals, substitutions and replacements thereof and all of the right, title and
interest of Borrower in and to any such personal property together with the
benefit of any deposits or payments now or hereafter made on such personal
property by Borrower or on its behalf, including without limitation, any and all
Goods, Investment Property, Instruments, Chattel Paper, Documents, Letter of
Credit Rights, Accounts, Deposit Accounts, Commercial Tort Claims and General
Intangibles (each as defined in the Uniform Commercial Code of the State of
Indiana as from time to time in effect (the “Code”)) of Borrower;

All proceeds of the foregoing, including, without limitation, all judgments,
awards of damages and settlements hereafter made resulting from condemnation
proceeds or the taking of the Land or improvements thereon or any portion
thereof under the power of eminent domain, any proceeds of any policies of
insurance, maintained with respect to the Land or improvements thereon or
proceeds of any sale, option or contract to sell the Land or improvements
thereon or any portion thereof;

Any and all additions and accessories to all of the foregoing and any and all
proceeds (including proceeds of insurance, eminent domain or other governmental
takings and tort claims), renewals, replacements and substitutions of all of the
foregoing.

All of the books and records pertaining to the foregoing (all of the foregoing
being referred to as the “Personal Property”);

GRANTING CLAUSE VI:

TOGETHER WITH all right, title and interest which the Borrower hereafter may
acquire in and to all leases and other agreements now or hereafter entered into
for the occupancy or use of the Land, the Appurtenant Rights, the Improvements,
the Fixtures and the Personal Property (herein collectively referred to as the
“Premises”) or any portion thereof, whether written or oral (herein collectively
referred to as the “Leases”), and all rents, issues, incomes and profits in any
manner arising thereunder (herein collectively referred to as the “Rents”), and
all right, title and interest which the Borrower now has or hereafter may
acquire in and to any bank accounts, security deposits, and any and all other
amounts held as security under the Leases, reserving to the Borrower any
statutory rights;

GRANTING CLAUSE VII:

TOGETHER WITH any and all Awards and Insurance Proceeds (subject to the
limitations expressly set forth herein), as each are hereinafter respectively
defined, or proceeds of any sale, option or contract to sell the Premises or any
portion thereof (provided that no right, consent or authority to sell the
Mortgaged Property or any portion thereof shall be inferred or deemed to exist
by reason hereof); and Borrower hereby authorizes, directs and empowers the
Agent, at its option, on Borrower’s behalf, or on behalf of the successors or
assigns of Borrower, to adjust, compromise, claim, collect and receive such
proceeds; to give acquittances therefor; and, after deducting expenses of
collection, including reasonable attorneys’ fees, costs and disbursements, to
apply the Net Proceeds, as hereinafter defined, to the extent not utilized for
the Restoration of the Mortgaged Property as provided in Section 7 or 8 hereof,
to payment of the Debt, notwithstanding the fact that the same may not then be
due and payable or that the Debt is otherwise adequately secured; and Borrower
agrees to execute and deliver from time to time such further instruments as may
be requested by the Agent to confirm such assignment to the Agent of any such
proceeds;

GRANTING CLAUSE VIII:

TOGETHER WITH all estate, right, title and interest, homestead or other claim or
demand, as well in law as in equity, which the Borrower now has or hereafter may
acquire of, in and to the Premises, or any part thereof, and any and all other
property of every kind and nature from time to time hereafter (by delivery or by
writing of any kind) conveyed, pledged, assigned or transferred as and for
additional security hereunder by the Borrower or by anyone on behalf of the
Borrower to the Agent;

TO HAVE AND TO HOLD the Mortgaged Property, unto the Agent, and its successors
and assigns, forever; subject, however, to those encumbrances which the Agent
has approved in the Loan Agreement or otherwise approved in writing (the
“Permitted Encumbrances”);

UPON CONDITION that, subject to the terms hereof and until the occurrence of an
Event of Default hereunder, the Borrower shall be permitted to possess and use
the Mortgaged Property;

SUBJECT to the covenants and conditions hereinafter set forth.

PROVIDED, NEVERTHELESS, that if (i) the Borrower shall pay and perform in full
when due the Debt and shall duly and timely perform and observe all of the
covenants and conditions herein required to be performed and observed by the
Borrower, and (ii) the Banks shall have no further obligation to make any
further disbursements to or for the benefit of Borrower under the provisions of
the Loan Agreement, then the Agent shall execute and deliver to the Borrower
such instruments as may be reasonably requested by the Borrower which are
sufficient to release this Mortgage.

BORROWER FURTHER COVENANTS AND AGREES AS FOLLOWS:

1. Representations of Borrower. Borrower hereby represents and warrants to the
Agent as follows:



  (a)   Borrower (i) is a limited liability company duly formed and validly
existing under the laws of the State of Delaware and has complied with all
conditions prerequisite to its doing business in the State of Indiana; (ii) has
the power and authority to own its properties and to carry on its business as
now being conducted; (iii) is qualified to do business in every jurisdiction in
which the nature of its business or its properties makes such qualification
necessary; and (iv) is in compliance with all laws, regulations, ordinances and
orders of public authorities applicable to it.



  (b)   As of the date of the closing of the acquisition of the Premises by
Borrower, the Borrower has good and marketable title to an indefeasible fee
simple estate in the Premises, subject to no liens, charges or encumbrances,
other than the Permitted Encumbrances; that it has good, right and lawful
authority to mortgage the Mortgaged Property in the manner and form herein
provided; that this Mortgage is and shall remain a valid and enforceable lien on
the Mortgaged Property subject only to the Permitted Encumbrances; that Borrower
and its successors and assigns shall defend the same and the priority of this
lien forever against the lawful claims and demands of all persons whomsoever,
and that this covenant shall not be extinguished by any foreclosure hereof but
shall run with the Land.



  (c)   As of the date hereof, there has been no material change in the
financial condition of Borrower or any guarantor of the Notes from that set
forth in Borrower’s most recent financial statement, and, to the best of
Borrower’s knowledge, the financial statements of such guarantor, and the
financial information contained therein was true and correct on the date the
statements were issued and there has been no material adverse change as of the
date hereof.



  (d)   There are no suits or proceedings pending, or to the knowledge of
Borrower, threatened against or affecting Borrower, which, if adversely
determined, would have a material adverse effect on the financial condition or
business of Borrower or its ability to perform its obligations under this
Mortgage or any of the other Loan Documents executed by it, and there are no
proceedings by or before any court, governmental commission, board, bureau, or
other administrative agency pending or, to the knowledge of Borrower, threatened
against Borrower, which, if adversely determined, would have a material adverse
effect on the financial condition or business of Borrower or its ability to
perform its obligations under this Mortgage or any of the other Loan Documents
executed by it.



  (e)   The Mortgaged Property complies with all requirements of law, municipal
ordinances and restrictions and covenants of record with respect to the
Mortgaged Property and the use thereof.



  (f)   The Borrower has and shall maintain title to the collateral for the
Loan, including any additions or replacements thereto, free of all security
interests, liens and encumbrances, other than the security interest hereunder.



  (g)   No person who owns twenty percent (20.00%) or more of the equity
interests in Borrower, or otherwise controls Borrower or any of its
subsidiaries, is listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
and the proceeds of the Loan will not violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto.



  (h)   Borrower is able to pay its debts as such debts become due, and has
capital sufficient to carry on its present businesses and transactions and all
businesses and transactions in which it is about to engage. Borrower (i) is not
bankrupt or insolvent, (ii) has made an assignment for the benefit of its
creditors, (iii) has not had a trustee or receiver appointed, (iv) has not had
any bankruptcy, reorganization or insolvency proceedings instituted by or
against it, or (v) shall not be rendered insolvent by its execution, delivery or
performance of the Loan Documents or by the transactions contemplated
thereunder.

2. Borrower’s Covenants.



  (a)   Payment of Debt. The Borrower shall, prior to the expiration of any
grace period: (i) pay the Debt when due, and (ii) duly and punctually perform
and observe all of the covenants and conditions to be performed or observed by
the Borrower as provided in the Notes, the Loan Agreement, this Mortgage and the
other Loan Documents, without relief from valuation and appraisement laws.



  (b)   Repair/Maintenance. The Borrower shall (i) promptly repair, restore,
replace or rebuild any portion of the Premises which may be damaged or destroyed
whether or not Insurance Proceeds (as hereinafter defined) are available or
sufficient for that purpose; (ii) keep the Premises in good condition and
repair, free from waste; (iii) pay all operating costs and expenses of the
Premises when due; (iv) comply with all legal requirements applicable to all or
any portion of the Premises, or the use and occupancy, thereof (subject to the
right of the Borrower to contest the enforceability or applicability of any such
legal requirements in good faith, diligently and at its expense by appropriate
proceedings which shall not subject the Borrower or the Agent and/or Banks to
any risk of civil or criminal liability and which shall operate during the
pendency thereof to prevent the imposition or foreclosure of any lien upon, or
any interference with the availability, use or occupancy of, the Mortgaged
Property or any part thereof), and observe and comply with any conditions and
requirements necessary to preserve and extend any and all rights, licenses,
permits (including without limitation zoning variances, special exceptions and
nonconforming uses), privileges, franchises and concessions that are applicable
to all or any portion of the Premises or the use and occupancy thereof;
(v) refrain from any action, and correct any condition known to Borrower, which
would materially increase the risk of fire or other hazard to the Premises or
any portion thereof; and (vi) cause the Premises to be managed in a competent
and professional manner.



  (c)   Alteration of Mortgaged Property. Without the prior written consent of
the Agent and except as provided in the Loan Agreement, the Borrower shall not
cause, suffer or permit (i) any material alteration of the Premises, except as
required by any applicable legal requirement or as otherwise contemplated by the
Loan Agreement; (ii) any change in the zoning classification or intended use or
occupancy of the Premises, including without limitation any change which would
increase any fire or other hazard; (iii) any change in the identity of Borrower
or the person or entity responsible for managing the Premises; or (iv) any
modification of the licenses, permits, privileges, franchises, covenants,
conditions or declarations of use applicable to the Premises, except as required
to operate the Premises in the manner required hereunder.



  (d)   Limited Liability Company Agreement of Borrower. Except as provided in
Section 12 hereof, the limited liability company agreement of Borrower shall
not, without the prior written consent of the Agent, be amended or modified, nor
shall any member or manager of Borrower be released or discharged from its or
his obligations under Borrower’s limited liability company agreement, nor shall
any member of Borrower transfer, pledge or encumber in any way any member
interest in Borrower or the right to receive income or proceeds from Borrower.



  (e)   Continuing Existence. Borrower, without the prior written consent of the
Agent, shall not (a) permit itself to be dissolved or its existence terminated,
or (b) amend or modify its organizational documents if such amendment or
modification could have a material adverse effect on (i) Borrower’s ability to
perform its obligations under any of the Loan Documents, or (ii) the validity or
priority of the Agent’s liens or security interests under the Loan Documents.



  (f)   Compliance with Laws. Borrower shall comply with all regulations, rules,
ordinances, statutes, orders and decrees of any governmental authority or court
applicable to Borrower or to the Premises or any part thereof.



  (g)   Operating and Reserve Accounts. The Borrower shall cause the Property
Manager to maintain the operating, escrow, reserve and other accounts, if any,
for the Premises with the Agent and pledge the same to the Agent as additional
security for the Loan.

3. Liens, Contest and Defense of Title.



  (a)   The Borrower shall not create or suffer or permit any lien, charge or
encumbrance to attach to or be filed against the Mortgaged Property or any part
thereof, or interest thereon, or any other rights and properties conveyed,
mortgaged, transferred and granted hereunder, whether such lien, charge or
encumbrance is on a parity, inferior or superior to the lien of this Mortgage,
including liens for labor or materials with respect to the Premises (“Mechanic’s
Liens”).



  (b)   Notwithstanding paragraph (a) of this Section, the Borrower may cause
the Property Manager in good faith and with reasonable diligence to contest the
validity or amount of any Mechanic’s Liens and defer payment and discharge
thereof during the pendency of such contest, provided that: (i) such contest
shall prevent the sale or forfeiture of the Mortgaged Property, or any part
thereof or any interest therein, to satisfy such Mechanic’s Liens and shall not
result in a forfeiture or impairment of the lien of this Mortgage; and
(ii) within ten (10) days after the Borrower has been notified of the filing of
any such Mechanic’s Liens, the Borrower shall have notified the Agent in writing
of the Borrower’s intention to contest such Mechanic’s Liens, or to cause such
other party to contest such Mechanic’s Liens, and shall have obtained a title
insurance endorsement over such Mechanic’s Liens in form and substance
reasonably satisfactory to the Agent, insuring the Agent against loss or damage
by reason of such Mechanic’s Liens; provided that in lieu of such title
insurance endorsement the Borrower may deposit and keep on deposit with the
Agent into an interest bearing account (or such depositary as may be designated
by the Agent) a sum of money sufficient, in the judgment of the Agent, to pay in
full such Mechanic’s Liens and all interest thereon. Any such deposits may be
used by the Agent in its sole discretion to protect the priority of this
Mortgage. In case the Borrower shall fail to maintain such title insurance or
deposit, or to prosecute or cause the prosecution of such contest with
reasonable diligence, or to pay or cause to be paid the amount of the Mechanic’s
Lien, plus any interest finally determined to be due upon the conclusion of such
contest; then the Agent may, at its option, apply any money and liquidate any
securities then on deposit with the Agent (or other depositary designated by the
Agent) in payment of or on account of such Mechanic’s Liens, or that part
thereof then unpaid, together with all interest thereon according to any written
bill, notice or statement, without inquiring into the amount, validity or
enforceability thereof. If the amount of money so deposited shall be
insufficient for the payment in full of such Mechanic’s Liens, together with all
interest thereon, then the Borrower shall forthwith, upon demand, deposit with
the Agent (or other depositary designated by the Agent) the sum which shall be
necessary to make such payment in full. If a Mechanic’s Lien claim is ultimately
resolved in the claimant’s favor, then the monies so deposited shall be applied
in full payment of such Mechanic’s Lien or that part thereof then unpaid,
together with all interest thereon (provided no Event of Default shall then
exist) when the Agent has been furnished with satisfactory evidence of the
amount of payment to be made. Any excess monies remaining on deposit with the
Agent (or other depositary) under this Section 3(b) shall be paid to the
Borrower, provided that no Event of Default shall then exist.



  (c)   If the lien and security interest of the Agent in or to the Mortgaged
Property, or any part thereof, shall be endangered or shall be attacked,
directly or indirectly, the Borrower shall promptly notify the Agent and shall
appear in and defend any action or proceeding purporting to affect the Mortgaged
Property, or any part thereof, and shall file and prosecute such proceedings and
take all actions necessary to preserve and protect such title, lien and security
interest in and to the Mortgaged Property.

4. Payment and Contest of Taxes.



  (a)   The Borrower shall pay or cause to be paid when due and before any
penalty attaches, all general and special taxes, assessments, water charges,
sewer charges, and other fees, taxes, charges and assessments of every kind and
nature whatsoever levied or assessed against the Mortgaged Property, or any part
thereof, or any interest therein, or any income or revenue therefrom, or any
obligation or instrument secured hereby, and all installments thereof (“Taxes”),
on or before the date such Taxes are due; and the Borrower shall discharge any
claim or lien relating to Taxes upon the Premises. The Borrower shall provide
the Agent with copies of paid receipts for Taxes, if requested by the Agent,
within ten (10) days after so requested by the Agent.



  (b)   Notwithstanding paragraph (a) of this Section, the Borrower may, in good
faith and with reasonable diligence, contest or cause to be contested the
validity or amount of any such Taxes, provided that: (i) no Event of Default has
occurred; (ii) such proceeding shall stay the collection of the applicable Taxes
from Borrower and from the Premises or Borrower shall have paid all of the
applicable Taxes under protest, (iii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder,
(iv) neither the Premises nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost so long as the
contest is being pursued, and (v) Borrower shall have deposited with Agent
adequate reserves for the payment of the applicable Taxes, together with all
interest and penalties thereon, unless Borrower has paid all of the applicable
Taxes under protest, or Borrower shall have furnished such other security as may
be accepted by Agent in its sole and absolute discretion to insure the payment
of any contested Taxes, together with all interest and penalties thereon. If the
Borrower fails to prosecute such contest with reasonable diligence or fails to
maintain sufficient funds as hereinabove provided, the Agent may, at its option,
liquidate any securities and apply the monies then on deposit with the Agent (or
other depositary), in payment of, or on account of, such Taxes, or any portion
thereof then unpaid, including all penalties and interest thereon according to
any written bill, notice or statement, without inquiry as to the amount,
validity or enforceability thereof. If the amount of money and any such security
so deposited shall (in the Agent’s reasonable judgment) at any time be
insufficient for the payment in full of such Taxes, together with all penalties
and interest which are or might become due thereon, the Borrower shall
forthwith, upon demand, either deposit with the Agent (or other depositary
designated by the Agent) a sum (or such other security as shall be reasonably
satisfactory to the Agent) which when added to the funds then on deposit, shall
(in the Agent’s reasonable judgment) be sufficient to make such payment in full,
or, if the Agent (or other depositary) has applied funds so deposited on account
of such Taxes, restore such deposit to an amount satisfactory to the Agent.
After final disposition of such contest and upon the Borrower’s written request
and delivery to the Agent of an official bill for such Taxes, the Agent (or
other depositary) shall liquidate any securities and apply the monies, if any,
then on deposit under this Section 4 to the payment of such Taxes or that part
thereof then unpaid and the balance, if any, in excess of the amount required to
be on deposit with the Agent (or other depositary) under Section 26 hereof shall
be refunded to the Borrower after such final disposition, provided that no Event
of Default shall then exist.

5. Change in Tax Laws.



  (a)   If, by the laws of the United States of America, or of any state or
municipality having jurisdiction over the Agent, the Borrower or the Mortgaged
Property, any tax is imposed or becomes due in respect of the Notes or this
Mortgage (excluding income, excise or franchise taxes imposed upon the Agent,
except as provided in paragraph (c) below), or any liens on the Mortgaged
Property created thereby, then the Borrower shall pay such tax in the manner
required by such law.



  (b)   If any law, statute, rule, regulation, order or court decree effects a
deduction from the value of the Mortgaged Property for the purpose of taxation
by creating any lien thereon, or imposing upon the Agent any liability for the
payment of all or any part of the Taxes required to be paid by the Borrower, or
changing in any way the laws relating to the taxation of mortgages or deeds of
trusts or debts secured by mortgages or deeds of trust or the interest of the
Agent in the Mortgaged Property, or the manner of collection of Taxes so as to
adversely affect this Mortgage, the Debt, or the Agent, then, and in any such
event, the Borrower, upon demand by the Agent, shall pay such Taxes, or
reimburse the Agent therefor on demand, unless the Agent determines, in the
Agent’s sole judgment, that such payment or reimbursement by the Borrower is
unlawful or that the payment might, in the Agent’s judgment, constitute usury or
render the Debt wholly or partially usurious; in which event the Agent may elect
to declare the Debt to be due and payable within the lesser of (i) thirty (30)
days after written notice, or (ii) such shorter period as may be required to
ensure compliance by Agent with applicable law.



  (c)   Nothing contained herein shall require the Borrower to pay any income,
franchise or excise tax imposed upon the Agent, excepting only such income,
franchise or excise tax which may be levied against the income of the Agent as a
complete or partial substitute for Taxes required to be paid by the Borrower
hereunder.

6. Insurance Coverage. For so long as this Mortgage is in effect, Borrower shall
continuously maintain insurance in accordance with the following provisions:



  (a)   Borrower shall obtain and maintain at all times during the term of the
Loan the insurance required by Agent pursuant to Exhibit B attached hereto. In
addition, Borrower shall cause Agent to be named as a named insured under the
insurance policies required by Agent and Agent shall be identified in each
policy as follows: Fifth Third Bank, its successors and/or assigns as their
respective interests may appear. Borrower shall provide Agent with evidence of
all such insurance required hereunder.



  (b)   The policies of insurance to be obtained and maintained by Borrower
under the provisions of this Mortgage shall be issued by responsible insurance
carriers with a Best’s rating of no less than A/VII, licensed to do business in
the State of Indiana, who are acceptable to Agent and shall be in such form and
with such endorsements (including a mortgagee clause in favor of Agent), waivers
and deductibles (in no event to exceed $10,000) as Agent shall designate or
approve. Without limitation on the foregoing:



  (c)   All policies shall name Borrower as the insured, and (with the exception
of policies for workmen’s compensation insurance) shall name Agent as mortgagee
and as an additional insured (under a standard non-contributing mortgagee
protection clause, in form reasonably satisfactory to Agent, attached to such
policy or policies whenever applicable, and providing, among other matters, that
all insurance proceeds shall be paid to Agent).



  (d)   All policies shall contain: (1) the agreement of the insurer to give
Agent at least 30 days’ written notice prior to cancellation or expiration of or
change in such policies, or any of them; (2) a waiver of subrogation rights
against Agent and, if available Borrower; (3) an agreement that such policies
are primary and non-contributing with any insurance that may be carried by
Agent; (4) a statement that the insurance shall not be invalidated should any
insured waive in writing prior to a loss any or all right of recovery against
any party for loss accruing to the property described in the insurance policy;
and (5) if obtainable, a provision that no act or omission of Borrower shall
affect or limit the obligation of the insurance carrier to pay the amount of any
loss sustained. As of the date hereof, and subject to any changes in such
requirements which Agent may, in its discretion, make from time to time pursuant
to its rights under this Section 6, each policy of property insurance hereunder
shall contain a lender’s loss payable endorsement, lender clause, or other
non-contributory mortgagee clause of similar form and substance acceptable to
Agent in favor of Agent as a second mortgagee.



  (e)   Concurrently herewith, Borrower shall deliver to Agent original policies
or certificates with premiums prepaid evidencing the insurance required
hereunder. Borrower shall procure and pay for renewals of such insurance (or
shall cause the procurement and payment) from time to time before the expiration
thereof, and Borrower shall deliver to Agent such original renewal policies or
certificates with premiums prepaid at least 30 days before the expiration of any
existing policy.



  (f)   Borrower, for itself, and on behalf of its insurers, hereby releases and
waives any right to recover against Agent on any liability for: damages for
injury to or death of persons; any loss or damage to property, including the
property of any occupant of the Premises; any loss or damage to buildings or
other improvements comprising the Premises; any other direct or indirect loss or
damage caused by fire or other risks, which loss or damage is or would be
covered by the insurance required to be carried hereunder by Borrower, or is
otherwise insured; or claims arising by reason of any of the foregoing, except
to the extent caused solely by the active negligence of Agent, respectively.



  (g)   Agent shall not, by reason of accepting, rejecting, obtaining or failing
to obtain insurance, incur any liability for (a) the existence, non-existence,
form, amount or legal sufficiency thereof, (b) the solvency or insolvency of any
insurer, or (c) the payment of losses. All insurance required hereunder or
carried by Borrower shall be procured at Borrower’s sole cost and expense.
Borrower shall deliver to Agent receipts satisfactory to Agent evidencing full
prepayment of the premiums therefor, except to the extent Agent makes payments
with Borrower’s deposits under Section 26 (for the periods and payments so
covered by such payments). In the event of foreclosure on, or other transfer of
title in lieu of foreclosure of, the Premises, all of Borrower’s interest in and
to any and all insurance policies in force shall pass to Agent, or the
transferee or purchaser as the case may be, and Agent is hereby irrevocably
authorized to assign in Borrower’s name to such purchaser or transferee all such
policies, which may be amended or rewritten to show the interest of such
purchaser or transferee.



  (h)   If the Borrower fails to procure, pay the premiums for, or deliver to
the Agent any of the Policies or renewals as required herein, the Agent may
elect, but shall not be obligated, to obtain such insurance and pay the premiums
therefor. The Borrower shall pay to the Agent on demand any premiums so paid
with interest thereon at the Default Rate set forth in the Notes, from the time
of the advance for such payment by the Agent, and said advance and interest
shall be part of the Debt.



  (i)   Approval by the Agent of any policies of insurance (“Policies”) shall
not be deemed a representation by the Agent as to the adequacy of coverage of
such Policies or the solvency of the insurer.

7. Casualty Loss; Proceeds of Insurance.



  (a)   The Borrower will give the Agent prompt written notice of any loss or
damage to the Premises, or any part thereof, by fire or other casualty.



  (b)   In case of loss or damage covered by any one of the Policies in excess
of $500,000.00, the Agent is hereby authorized to settle and adjust any claim
under such Policies (and after the entry of a decree of foreclosure, or a sale
or transfer pursuant thereto or in lieu thereof, the decree creditor or such
purchaser or transferee, as the case may be, are hereby authorized to settle and
adjust any claim under such Policies) upon consultation with, but without the
requiring consent of, the Borrower; and the Agent shall, and is hereby
authorized to, collect and receipt for any and all proceeds payable under such
Policies in connection with any such loss (“Insurance Proceeds”). Borrower
hereby irrevocably appoints Agent as its attorney-in-fact for the purposes set
forth in the preceding sentence. Each insurance company is hereby authorized and
directed to make payment (i) of 100% of all such losses (if such loss exceeds
said amount) directly to Agent alone, and (ii) of 100% of all such losses (if
such loss is less than or equal to said amount) directly to Borrower alone, and
in no case to Borrower and Agent jointly. All reasonable costs and expenses
incurred by the Agent in the adjustment and collection of any such Insurance
Proceeds (including without limitation reasonable attorneys’ fees and expenses)
shall be so much additional Debt, and shall be reimbursed to the Agent upon
demand or may be paid and deducted by the Agent from such Insurance Proceeds
prior to any other application thereof. Agent shall not be responsible for any
failure to collect any insurance proceeds due under the terms of any policy
regardless of the cause of such failure, other than the gross negligence or
willful misconduct of Agent.



  (c)   Net Insurance Proceeds received by the Agent under the provisions of
this Mortgage or any instrument supplemental hereto or thereto or any policy or
policies of insurance covering any improvements on the Mortgaged Property or any
part thereof shall be applied by the Agent at its option as and for a prepayment
on the Notes, without a prepayment fee (whether or not the same is then due or
otherwise adequately secured), or shall be disbursed for restoration of such
improvements (“Restoration”), in which event the Agent shall not be obligated to
supervise Restoration work nor shall the amount so released or used be deemed a
payment of the indebtedness evidenced by the Notes. If Agent elects to permit
the use of Insurance Proceeds to restore such improvements it may do all
necessary acts to accomplish that purpose, including advancing additional funds,
all such additional funds to constitute part of the Debt. If Agent elects to
make the Insurance Proceeds available to Borrower for the purpose of effecting
the Restoration, or, following an Event of Default, elects to restore such
improvements, any excess of Insurance Proceeds above the amount necessary to
complete the Restoration shall be applied as and for a prepayment on the Notes,
without a prepayment fee or premium. No interest shall be payable to Borrower
upon Insurance Proceeds held by Agent.



  (d)   Notwithstanding the provisions of subsection 7(c) above, Agent agrees to
allow the Insurance Proceeds to be disbursed for Restoration provided: (i) no
Event of Default, and no default with which the passage of time or giving of
notice would constitute and Event of Default, shall have occurred; (ii) Agent
shall be satisfied in its sole and absolute discretion, that by expenditure of
the Insurance Proceeds hereunder the Premises damaged or destroyed shall be
fully restored within a reasonable period of time to the condition and value
contemplated by this Mortgage and the Restoration Plans (as hereinafter
defined), and all payments required under the Loan will continue to be paid as
and when the same become due and payable; (iii) in Agent’s good faith judgment,
such work of repair and restoration can be completed in the ordinary course of
business not later than the earlier of (A) three (3) months prior to the
Maturity Date; (B) the outside date, if any, under any Lease or any federal,
state, county, municipal or other governmental statute, law, rule, order,
regulation, ordinance, judgment, decree or injunction, or any permit, license,
covenant, agreement, restriction or encumbrance; (iv) the applicable Debt
Service Coverage Ratio (as defined in the Loan Agreement) continues to be
satisfied (provided that in calculating Operating Cash Flow, any income received
through business interruption insurance because of rent that is abated due to
such casualty until such time as Restoration is complete shall be included as
income); (v) Agent shall have reviewed and approved Borrower’s plans and
specifications for the repair and restoration of the Mortgaged Property
involving costs in excess of $500,000.00 (the “Restoration Plans”), Borrower’s
architect and any general contractors, subcontractors and material suppliers
employed to perform such work; (vi) if so required by Agent in its sole and
absolute discretion, all general contractors, all major subcontractors and
material suppliers shall have supplied 100% performance and completion bonds;
(vii) if the net Insurance Proceeds available are insufficient for payment of
the full cost of restoration or repair and the payments under the Loan during
the completion period, as estimated by Agent, then Borrower shall have deposited
with Agent sufficient additional funds to insure payment of all such costs, or
made arrangements acceptable to Agent for such sufficient additional funds;
(viii) rent loss or business interruption insurance is available to cover the
full amount of any loss of income from the Premises during its repair and
restoration; and (ix) Borrower shall provide evidence of the implementation of
builder’s risk coverage for the Premises with coverage and in such amounts as
Agent shall request and which otherwise complies with the insurance requirements
set forth in Section 6 hereof.



  (e)   So long as any Debt shall be outstanding and unpaid, and whether or not
Insurance Proceeds are available or sufficient therefor, the Borrower shall
promptly commence and complete, or cause to be commenced and completed, with all
reasonable diligence, the Restoration of the Premises as nearly as possible to
the same value, condition and character which existed immediately prior to such
loss or damage in accordance with the Restoration Plans and in compliance with
all legal requirements. Any Restoration shall be effected in accordance with
procedures to be first submitted to and approved by the Agent in accordance with
Section 9 hereof. The Borrower shall pay all costs of such Restoration to the
extent Insurance Proceeds are not made available or are insufficient.

8. Condemnation and Eminent Domain.



  (a)   Any and all awards (the “Awards”) in excess of $500,000.00 heretofore or
hereafter made or to be made to the Borrower (or any subsequent owner of the
Premises, or any part thereof) by any governmental or other lawful authority for
the taking, by condemnation or eminent domain, of all or any part of the
Premises (including any award from the United States government at any time
after the allowance of a claim therefor, the ascertainment of the amount
thereto, and the issuance of a warrant for payment thereof), are hereby assigned
by the Borrower to the Agent, which Awards the Agent is hereby authorized to
collect and receive from the condemnation authorities, and the Agent is hereby
authorized to appear in and prosecute, in the name of and on behalf of the
Borrower, any action or proceeding to enforce any such cause of action in which
an award in excess of $500,000.00 is sought and to make any compromise or
settlement in connection therewith and to give appropriate receipts and
acquittance therefor in the name and in behalf of the Borrower. The Borrower
shall give the Agent immediate notice of the actual or threatened commencement
of any condemnation or eminent domain proceedings affecting all or any part of
the Premises and shall deliver to the Agent copies of any and all papers served
in connection with any such proceedings. All reasonable costs and expenses
incurred by the Agent in the adjustment and collection of any such Awards
(including without limitation reasonable attorneys’ fees and expenses) shall be
so much additional Debt, and shall be reimbursed to the Agent from any Award
prior to any other application thereof. The Borrower further agrees to make,
execute and deliver to the Agent, at any time upon request, free, clear, and
discharged of any encumbrance of any kind whatsoever (other than Permitted
Encumbrances), any and all further assignments and other instruments deemed
necessary by the Agent for the purpose of validly and sufficiently assigning all
Awards in excess of $500,000.00 and other compensation heretofore and hereafter
made to the Borrower for any permanent taking, under any such proceeding.



  (b)   The proceeds of any Award received by the Agent under the provisions of
this Mortgage or any instrument supplemental hereto shall be applied by the
Agent at its option as and for a prepayment of the Debt, without a prepayment
fee (whether or not the same is then due or otherwise adequately secured), or
shall be disbursed for Restoration of the Premises, in which event the Agent
shall not be obligated to supervise Restoration work nor shall the amount so
released or used be deemed a payment of the Debt. If Agent elects to permit the
use of the proceeds of an Award to restore such improvements it may do all
necessary acts to accomplish that purpose, including advancing additional funds,
all such additional funds to constitute part of the Debt. If Agent elects to
make the proceeds of an Award available to Borrower for the purpose of effecting
the Restoration, or, following an Event of Default, elects to restore such
improvements, any excess of such proceeds above the amount necessary to complete
the Restoration shall be applied as and for a prepayment of the Debt, without a
prepayment fee or premium. No interest shall be payable to Borrower upon such
proceeds held by Agent.



  (c)   Notwithstanding the provisions of subsection 8(b) above, Agent agrees to
allow the Award to be disbursed for Restoration provided: (i) all conditions to
the use of casualty proceeds under subsection 7(d) have been satisfied, and
(ii) the condemnation, in the judgment of Agent, shall have no material adverse
effect on the operation or value of the Premises remaining after the
condemnation is completed.



  (d)   So long as any Debt shall be outstanding and unpaid, and whether or not
Awards are available or sufficient therefor, the Borrower shall promptly
commence and complete, or cause to be commenced and completed, with all
reasonable diligence the Restoration of the portion of the Premises not so taken
as nearly as possible to the same value, condition and character, which existed
immediately prior to such taking in compliance with all legal requirements. Any
Restoration of the Premises involving costs in excess of $500,000.00 shall be
effected in accordance with Restoration Plans to be first submitted to and
approved by the Agent as provided in Section 9 hereof. The Borrower shall pay
all costs of such Restoration to the extent the Award is not made available or
is insufficient.

9. Disbursement of Insurance Proceeds and Awards.



  (a)   All Insurance Proceeds and/or Awards received by the Agent as provided
in Section 7 or Section 8 hereof shall, after payment or reimbursement therefrom
of all reasonable costs and expenses (including without limitation reasonable
attorneys’ fees and expenses) incurred by the Agent in the adjustment and
collection thereof (the “Net Proceeds”), shall be deposited with the Agent, or
such other depositary as may be designated by the Agent, and applied as provided
in this Section.



  (b)   The Agent may elect to apply the Net Proceeds to prepayment of the Debt,
whether then due or not. If the Debt is not prepaid in full, then the Net
Proceeds shall be applied to the installments of principal and interest in the
inverse order of maturity.



  (c)   All Net Proceeds which are not applied to the payment of the Debt shall
be applied to fund the payment of the costs, fees and expenses incurred for the
Restoration of the Premises as required under Section 7 or Section 8 hereof and
such Net Proceeds shall be disbursed through the title company which has insured
the lien of the Mortgage to complete the Restoration; provided that the Agent
shall receive the following:



  (i)   Restoration Plans (unless the costs involved in such Restoration shall
not exceed $500,000.00), which shall be subject to the reasonable approval of
the Agent prior to the commencement of the Restoration.



  (ii)   Such architect’s and engineer’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, plats of survey,
opinions of counsel and such other evidences of cost, payment and performance as
the Agent may reasonably require and approve.



  (d)   If the Borrower shall fail to commence Restoration within thirty
(30) days after the settlement of the claim involving loss or damage to the
Premises, and diligently proceed to complete Restoration in accordance with the
Restoration Plans and applicable laws, or if any other Event of Default shall
occur hereunder at any time (whether before or after the commencement of such
Restoration), all or any portion of the Debt may be declared to be immediately
due and payable and such Net Proceeds, or any portion thereof, then held, or
subsequently received, by the Agent or other depositary hereunder may be
applied, at the option and in the sole discretion of the Agent, to the payment
or prepayment of the Debt in whole or in part, or to the payment and performance
of such obligations of the Borrower as may then be in default hereunder.



  (e)   Any surplus which may remain out of such Net Proceeds after payment of
all costs, fees and expenses of such Restoration shall be applied to prepayment
of the Debt.

10. The Agent’s Performance of the Borrower’s Obligations.



  (a)   Upon the occurrence of an Event of Default hereunder, the Agent may, but
without any obligation to do so, upon simultaneous notice to the Borrower, make
any payment or perform any act which Borrower is required to make or perform
hereunder or under any other Loan Document (whether or not Borrower is
personally liable therefor) in any form and lawful manner deemed expedient to
the Agent, including without limitation, the right to enter into possession of
the Premises, or any portion thereof, and to take any action (including without
limitation the release of any information regarding the Premises, the Borrower
and the obligations secured hereby) which the Agent deems necessary or desirable
in connection therewith at the cost and expense of the Borrower. The Agent, in
addition to any rights or powers granted or conferred hereunder but without any
obligation to do so, may complete construction of, rent, operate, and manage the
Premises, or any part thereof, including payment of management fees and other
operating costs and expenses, of every kind and nature in connection therewith,
so that the Premises shall be operational and usable for their intended
purposes. All monies paid, and all reasonable expenses paid or incurred in
connection therewith, including but not limited to reasonable costs of surveys,
evidence of title, court costs and attorneys’ fees and expenses and other monies
advanced by the Agent to protect the Premises and the lien hereof, to complete
construction of, rent, operate and manage the Premises or to pay any such
operating costs and expenses thereof or to keep the Premises operational and
usable for their intended purposes shall be so much additional Debt, and shall
become immediately due and payable on demand, and with interest thereon at the
Default Rate.



  (b)   The Agent, in making any payment, may do so according to any written
bill, notice, statement or estimate, without inquiry into the amount, validity
or enforceability thereof.



  (c)   Nothing contained herein shall be construed to require the Agent to
advance or expend monies for any purpose mentioned herein, or for any other
purposes.

11. Security Agreement.



  (a)   Grant of Security Interest. Borrower hereby grants to Agent a security
interest in the Personal Property to secure the Debt. This Mortgage constitutes
a security agreement with respect to all Personal Property in which Agent is
granted a security interest hereunder, and Agent shall have all of the rights
and remedies of a secured party under the Uniform Commercial Code of Indiana
(the “Code”) as well as all other rights and remedies available at law or in
equity.



  (b)   Perfection. Borrower consents to any instrument that may be requested by
Agent to publish notice or protect, perfect, preserve, continue, extend, or
maintain the security interest and lien, and the priority thereof, of this
Mortgage or the interest of Agent in the Mortgaged Property, including, without
limitation, deeds of trust, security agreements, financing statements,
continuation statements, and instruments of similar character, and Borrower
shall pay or cause to be paid (i) all filing and recording taxes and fees
incident to each such filing or recording, (ii) all expenses, including without
limitation, actual attorneys’ fees and costs (of both in house and outside
counsel), incurred by Agent in connection with the preparation and
acknowledgement of all such instruments, and (iii) all federal, state, county
and municipal stamp taxes and other taxes, duties, imposts, assessments, and
charges arising out of or in connection with the execution or delivery of such
instruments. Borrower hereby consents to, and hereby ratifies, the filing of any
financing statements relating to the Loan made prior to the date hereof.
Borrower hereby irrevocably constitutes and appoints Agent as the
attorney-in-fact of Borrower, to file with the appropriate filing office any
such instruments. In addition, Borrower hereby authorizes Agent to cause any
financing statement or fixture filing to be filed or recorded without the
necessity of obtaining the consent of Borrower.



  (c)   Place of Business. Borrower maintains a place of business, as set forth
as the address of Borrower in Section 31 below, and Borrower will notify Agent
in writing of any change in its place of business within five (5) days of such
change.



  (d)   Fixture Filing. This Mortgage is intended to be a financing statement
within the purview of the Code and will be recorded as a “fixture filing” in
accordance with the Code. It is intended that, as to the Fixtures, this Mortgage
shall be effective as a continuously perfected financing statement filed as a
fixture filing from the date of the filing of this Mortgage for record with the
Recorder of Boone County, Indiana, pursuant to IC 26-1-9.1-501 and 26-1-9.1-502.
The information provided in this Section is provided in order that this Mortgage
shall comply with the requirements of the Uniform Commercial Code, for a
mortgage instrument to be filed as a financing statement. The Borrower is the
“Debtor” and its name and mailing address are set forth in the preamble and in
Section 31 of this Mortgage. The “Secured Party” is the Agent and its name and
mailing address from which information concerning the security interest granted
herein may be obtained are as set forth in the preamble and in Section 31 of
this Mortgage. A statement describing the portion of the Mortgaged Property
comprising the Fixtures hereby secured is set forth in Granting Clause IV of
this Mortgage.



  (e)   Representations and Warranties. Borrower represents and warrants that:
(i) the Borrower is the record owner of the Mortgaged Property; (ii) Borrower’s
state of organization is the State of Delaware; (iii) Borrower’s exact legal
name is as set forth on page 1 of this Mortgage; (iv) Borrower’s organizational
identification number is 4546706; (v) Borrower is the owner of the Personal
Property subject to no liens, charges or encumbrances other than the lien
hereof, (vi) the Personal Property will not be removed from the Mortgaged
Property without the consent of the Agent, and (vii) no financing statement
covering any of the Personal Property or any proceeds thereof is on file in any
public office except pursuant hereto.

12. Restrictions on Transfer. For the purpose of protecting the Agent’s
security, and keeping the Premises free from subordinate financing liens,
Borrower agrees that it, the members of Borrower, and the members, partners or
stockholders of any entity controlling, directly or indirectly, Borrower, will
not:



  (a)   sell, assign, transfer, hypothecate, grant a security interest in or
convey title to (i) the Premises or any part thereof, or (ii) any direct
membership interest in Borrower or its sole member;



  (b)   obtain any financing, all or a part of which, will be secured by (i) the
Premises, or (ii) any direct membership interest in Borrower or its sole member;
or



  (c)   convert Borrower from one type of legal entity into another type of
legal entity,

without the Agent’s prior written consent, except as permitted herein. Any
violation of this Section 12 shall be deemed a “Prohibited Transfer.”

Notwithstanding the foregoing, the following shall not be deemed Prohibited
Transfers: (i) transfers of membership interests in Borrower to trusts or to a
spouse, former spouse, children, grandchildren, parents or grandparents, for
estate planning purposes, provided, however, that such transferee complies with
the requirements set forth in the Loan Agreement for transfers of interests, or
(ii) transfers of membership interests in Borrower, provided that Grubb & Ellis
Realty Investors, LLC, another entity controlled by Grubb & Ellis Company or its
successors, or a Qualified Advisor (as defined below) retains management and
control of Borrower and such transferee complies with Agent’s standard
requirements in connection with the Act (as defined in the Loan Agreement). As
used herein, “Qualified Advisor” shall mean an entity which is, or is controlled
by, either a reputable management company or an institutional advisor for hedge
funds, private and/or public REITs, private or public pension funds, joint
ventures and other investment vehicles established by the foregoing, or similar
investment vehicle, which is approved by Lender (such approval not to be
unreasonably withheld, conditioned or delay). In the event the management and/or
control of Borrower is transferred to a Qualified Advisor as set forth above,
Borrower shall pay a transfer fee to Agent in the amount of five (5) basis
points of the commitment amount, together with all reasonable third party costs
actually incurred by Agent (including reasonable legal fees) in documenting such
transfer.

13. Events of Default. Any one or more of the following events shall constitute
an “Event of Default” under this Mortgage:



  (a)   If the Borrower shall fail (i) to make any payment of principal or
interest under the Notes within three (3) business days of the date when due, or
(ii) to make any other payment under the Loan Documents within five (5) days of
written notice by Agent (or such shorter period as may be expressly provided for
herein or therein); or



  (b)   If the Borrower shall fail to maintain the insurance coverages in effect
as required in Section 6 hereof; or



  (c)   If a Prohibited Transfer shall occur; or



  (d)   If any representation or warranty made by Borrower or any member thereof
pursuant to or in connection with this Mortgage shall prove to be untrue or
incorrect in any material respect when made (or when deemed made at the time of
a disbursement of the Loan, unless notice is given to Agent pursuant to
Section 1 hereof); or



  (e)   Borrower fails to perform or cause to be performed any other obligation
or observe any other condition, covenant, term, agreement or provision required
to be performed or observed by Borrower contained in this Mortgage and not
specifically referred to elsewhere in this Section 13; provided, however, that
if such failure by its nature can be cured, then so long as the continued
operation and safety of the Premises, and the priority, validity and
enforceability of the liens created by this Mortgage or any of the other Loan
Documents and the value of the Premises are not impaired, threatened or
jeopardized, then Borrower shall have a period (“Cure Period”) of thirty
(30) days after Borrower obtains actual knowledge of such failure or receives
written notice of such failure to cure the same and an Event of Default shall
not be deemed to exist during the Cure Period (provided, however, such period
shall be limited to ten (10) days if such failure can be cured by the payment of
money), provided further that if Borrower commences to cure such failure during
the Cure Period and is diligently and in good faith attempting to effect such
cure, the Cure Period shall be extended for thirty (30) additional days, but in
no event shall the Cure Period be longer than sixty (60) days in the aggregate ;
or



  (f)   Borrower fails to pay any Rate Management Obligation when due or the
breach by Borrower of any term, provision or condition contained in any Rate
Management Agreement; or



  (g)   If any Event of Default occurs under any other Loan Document.

14. Remedies. Upon the occurrence of an Event of Default (regardless of the
pendency of any proceeding which has or might have the effect of preventing
Borrower from complying with the terms of this instrument), and in addition to
such other rights as may be available under any other Loan Document or under
applicable law, but subject at all times to any mandatory legal requirements:



  (a)   Acceleration. Agent may declare the outstanding principal balance of the
Loan and all unpaid indebtedness of Borrower hereby secured, including interest
then accrued thereon, to be forthwith due and payable, whereupon the same shall
become and be forthwith due and payable, without other notice or demand of any
kind.



  (b)   Uniform Commercial Code. Agent shall, with respect to the Personal
Property, have all the rights, options and remedies of a secured party under the
Code, including without limitation, the right to the possession of any such
property or any part thereof, and the right to enter with legal process any
premises where any such property may be found. Any requirement of said Code for
reasonable notification shall be met by mailing written notice to Borrower at
its address set forth in Section 31 hereof at least ten (10) days prior to the
sale or other event for which such notice is required. Any such sale may be held
as part of and in conjunction with any foreclosure sale of the other properties
and rights constituting the Mortgaged Property in order that the Mortgaged
Property, including the Personal Property, may be sold as a single parcel if the
Agent elects. The Borrower hereby agrees that if the Agent demands or attempts
to take possession of the Personal Property or any portion thereof in exercise
of its rights and remedies hereunder, the Borrower will promptly turn over and
deliver possession thereof to the Agent, and the Borrower authorizes, to the
extent the Borrower may now or hereafter lawfully grant such authority, the
Agent, its employees and agents, and potential bidders or purchasers to enter
upon the Premises or any other office, building or property where the Personal
Property or any portion thereof may at the time be located (or believed to be
located) and the Agent may (i) remove the same therefrom or render the same
inoperable (with or without removal from such location); (ii) repair, operate,
use or manage the Personal Property or any portion thereof; (iii) maintain,
repair or store the Personal Property or any portion thereof; (iv) view, inspect
and prepare the Personal Property or any portion thereof for sale, lease or
disposition; (v) sell, lease, dispose of or consume the same or bid thereon; or
(vi) incorporate the Personal Property or any portion thereof into the Land or
the Improvements or Fixtures and sell, convey or transfer the same. The expenses
of retaking, selling and otherwise disposing of the Personal Property, including
reasonable attorneys’ fees and legal expenses incurred in connection therewith,
shall constitute so much additional Debt and shall be payable upon demand with
interest at the Default Rate.



  (c)   Foreclosure. Agent may proceed to protect and enforce the rights of
Agent hereunder (i) by any action at law, suit in equity or other appropriate
proceedings, whether for the specific performance of any agreement contained
herein, or for an injunction against the violation of any of the terms hereof,
or in aid of the exercise of any power granted hereby or by law, or (ii) by the
foreclosure of this Mortgage. In any suit to foreclose the lien hereof, there
shall be allowed and included as additional Debt in the decree of sale, all
expenditures and expenses authorized by the Indiana mortgage foreclosure act, as
from time to time amended (the “Act”) and all other expenditures and expenses
which may be paid or incurred by or on behalf of Agent for reasonable attorney’s
fees (which may include computerized research, telephone and telefax expenses,
depositions, postage, photocopies, process service, video tapes, support staff
costs, and similar costs and expenses), appraiser’s fees, outlays for
documentary and expert evidence, stenographer’s charges, publication costs, and
costs (which may be reasonably estimated as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurance with
respect to title as Agent may deem reasonably necessary either to prosecute such
suit or to evidence to bidders at sales which may be had pursuant to such decree
the true conditions of the title to or the value of the Mortgaged Property. All
expenditures and expenses of the nature mentioned in this paragraph, and such
other expenses and fees as may be incurred in the protection of the Mortgaged
Property and rents and income therefrom and the maintenance of the lien of this
Mortgage, including the reasonable fees of any attorney employed by Agent in any
litigation or proceedings affecting this Mortgage, the Notes or the Mortgaged
Property, including bankruptcy proceedings, or in preparation of the
commencement or defense of any proceedings or threatened suit or proceeding, or
otherwise in dealing specifically therewith, shall be so much additional Debt
and shall be immediately due and payable by Borrower, with interest thereon at
the Default Rate until paid.



  (d)   Appointment of Receiver. Agent shall, as a matter of right, without
notice and without giving bond to Borrower or anyone claiming by, under or
through it, and without regard to the solvency or insolvency of Borrower or the
then value of the Mortgaged Property, be entitled to have a receiver appointed
pursuant to the Act of all or any part of the Mortgaged Property and the rents,
issues and profits thereof, with such power as the court making such appointment
shall confer, and Borrower hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Any such receiver may, to the extent
permitted under applicable law, without notice, enter upon and take possession
of the Mortgaged Property or any part thereof by summary proceedings, ejectment
or otherwise, and may remove Borrower or other persons and any and all property
therefrom, and may hold, operate and manage the same and receive all earnings,
income, rents, issues and proceeds accruing with respect thereto or any part
thereof, whether during the pendency of any foreclosure or until any right of
redemption shall expire or otherwise.



  (e)   Taking Possession, Collecting Rents, Etc. Upon demand by Agent, Borrower
shall surrender to Agent and Agent may enter and take possession of the
Mortgaged Property or any part thereof personally, by its agent or attorneys or
be placed in possession pursuant to court order as mortgagee in possession or
receiver as provided in the Act, and Agent, in its discretion, personally, by
its agents or attorneys or pursuant to court order as mortgagee in possession or
receiver as provided in the Act may enter upon and take and maintain possession
of all or any part of the Mortgaged Property, together with all documents,
books, records, papers, and accounts of Borrower relating thereto, and may
exclude Borrower and any agents and servants thereof wholly therefrom and may,
on behalf of Borrower, or in its own name as Agent and under the powers herein
granted:



  (i)   hold, operate, manage and control all or any part of the Mortgaged
Property and conduct the business, if any, thereof, either personally or by its
agents, with full power to use such measures, legal or equitable, as in its
discretion may be deemed proper or necessary to enforce the payment or security
of the rents, issues, deposits, profits, and avails of the Mortgaged Property,
including without limitation actions for recovery of rent, actions in forcible
detainer, and actions in distress for rent, all without notice to Borrower;



  (ii)   cancel or terminate any lease or sublease of all or any part of the
Mortgaged Property for any cause or on any ground that would entitle Borrower to
cancel the same;



  (iii)   elect to disaffirm any lease or sublease of all or any part of the
Mortgaged Property made subsequent to this Mortgage without Agent’s prior
written consent;



  (iv)   extend or modify any then existing leases and make new leases of all or
any part of the Mortgaged Property, which extensions, modifications, and new
leases may provide for terms to expire, or for options to lessees to extend or
renew terms to expire, beyond the Maturity Date of the Loan and the issuance of
a deed or deeds to a purchaser or purchasers at a foreclosure sale, it being
understood and agreed that any such leases, and the options or other such
provisions to be contained therein, shall be binding upon Borrower, all persons
whose interests in the Mortgaged Property are subject to the lien hereof, and
the purchaser or purchasers at any foreclosure sale, notwithstanding any
redemption from sale, discharge of the Debt, satisfaction of any foreclosure
decree, or issuance of any certificate of sale or deed to any such purchaser;



  (v)   make all necessary or proper repairs, decoration renewals, replacements,
alterations, additions, betterments, and improvements in connection with the
Mortgaged Property as may seem judicious to Agent, to insure and reinsure the
Mortgaged Property and all risks incidental to Agent’s possession, operation and
management thereof, and to receive all rents, issues, deposits, profits, and
avails therefrom;



  (vi)   apply the net income, after allowing a reasonable fee for the
collection thereof and for the management of the Mortgaged Property, to the
payment of taxes, premiums and other charges applicable to the Mortgaged
Property, or in reduction of the Debt in such order and manner as Agent shall
select; and



  (vii)   receive and collect the rents, issues, profits and revenues of the
Mortgaged Property personally or through a receiver so long as an Event of
Default shall exist and during the pendency of any foreclosure proceedings and
during any redemption period, and the Borrower agrees to consent to a receiver
if it is believed necessary or desirable by the Agent to enforce its rights
under this subsection. The collection of rents, issues, profits or revenues of
the Mortgaged Property by the Agent shall in no way waive the right of the Agent
to foreclose this Mortgage in the event of any said Event of Default.

Nothing herein contained shall be construed as constituting Agent a mortgagee in
possession in the absence of the actual taking of possession of the Mortgaged
Property. The right to enter and take possession of the Mortgaged Property and
use any personal property therein, to manage, operate, conserve and improve the
same, and to collect the rents, issues and profits thereof, shall be in addition
to all other rights or remedies of Agent hereunder or afforded by law, and may
be exercised concurrently therewith or independently thereof. The expenses
(including any receiver’s fees, reasonable counsel fees, costs and agent’s
compensation) incurred pursuant to the powers herein contained shall be secured
hereby which expenses Borrower promises to pay upon demand together with
interest at the Default Rate. Agent shall not be liable to account to Borrower
for any action taken pursuant hereto other than to account for any rents
actually received by Agent. Without taking possession of the Mortgaged Property,
Agent may, in the event the Mortgaged Property become vacant or are abandoned,
take such steps as it deems appropriate to protect and secure the Mortgaged
Property (including hiring watchmen therefor) and all costs incurred in so doing
shall constitute so much additional Debt payable upon demand with interest
thereon at the Default Rate. Borrower hereby constitutes and irrevocably
appoints Agent its true and lawful attorney-in-fact, which appointment is
coupled with an interest, with full power of substitution, and empowers said
attorney or attorneys in the name of Borrower, but at the option of said
attorney-in-fact, to do any and all acts and execute any and all agreements that
Agent may deem necessary or proper to implement and perform any and all of the
foregoing or the following.



  (f)   Indemnity. The Borrower hereby agrees to indemnify, defend, protect and
hold harmless the Agent and the Banks and their employees, officers and agents
from and against any and all liabilities, claims and obligations which may be
incurred, asserted or imposed upon them or any of them as a result of or in
connection with any use, operation, lease or consumption of any of the Mortgaged
Property, or any part thereof, or as a result of the Agent seeking to obtain
performance of any of the obligations due with respect to the Mortgaged
Property, except from such liabilities, claims or obligations as result from the
gross negligence or intentional misconduct of the Agent, its employees, officers
or agents.

15. Compliance with Indiana Mortgage Foreclosure Law.



  (a)   In the event that any provision in this Mortgage shall be inconsistent
with any provision of the Act, the provisions of the Act shall take precedence
over the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with the Act.



  (b)   If any provision of this Mortgage shall grant to Agent any rights or
remedies upon the occurrence of an Event of Default which are more limited than
the rights that would otherwise be vested in Agent under the Act in the absence
of said provision, Agent shall be vested with the rights granted in the Act to
the full extent permitted by law.



  (c)   Without limiting the generality of the foregoing, all expenses incurred
by Agent to the extent reimbursable under the Act, whether incurred before or
after any decree or judgment of foreclosure, and whether enumerated in Sections
14(c) or 17 of this Mortgage, shall be added to the Debt and shall be
immediately due and payable by Borrower, with interest thereon at the Default
Rate until paid, or shall be included in the judgment of foreclosure.

16. Waiver of Right to Redeem — Waiver of Appraisement, Valuation, Etc. Borrower
shall not and will not apply for or avail itself of any appraisement, valuation,
stay, extension or exemption laws, or any so-called “Moratorium Laws,” now
existing or hereafter enacted in order to prevent or hinder the enforcement or
foreclosure of this Mortgage, but hereby waives the benefit of such laws.
Borrower for itself and all who may claim through or under it waives any and all
right to have the property and estates comprising the Mortgaged Property
marshalled upon any foreclosure of the lien hereof and agree that any court
having jurisdiction to foreclose such lien may order the Mortgaged Property sold
as an entirety. In the event of any sale made under or by virtue of this
instrument, the whole of the Mortgaged Property may be sold in one parcel as an
entirety or in separate lots or parcels at the same or different times, all as
the Agent may determine. Agent shall have the right to become the purchaser at
any sale made under or by virtue of this instrument and Agent so purchasing at
any such sale shall have the right to be credited upon the amount of the bid
made therefor by Agent with the amount payable to Agent out of the net proceeds
of such sale. In the event of any such sale, the outstanding principal amount of
the Loan and the other Debt, if not previously due, shall be and become
immediately due and payable without demand or notice of any kind. Borrower
acknowledges that the Mortgaged Property does not constitute agricultural real
estate, or residential real estate. To the fullest extent permitted by law,
Borrower, on behalf of itself, and each and every person acquiring any interest
in, or title to the Mortgaged Property described herein subsequent to the date
of this Mortgage, and on behalf of all other persons to the extent permitted by
applicable law, hereby voluntarily and knowingly waive (i) any and all rights of
redemption, (ii) any and all rights of reinstatement, (iii) all benefit that
might accrue to Borrower by virtue of any present or future law exempting the
Mortgaged Property, or any part of the proceeds arising from any sale thereof,
from attachment, levy or sale on execution, or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption or
extension of time for payment, (iv) unless specifically required herein, all
notices of default, or Agent’s actual exercise of any option or remedy under the
Loan Documents, or otherwise, and (v) any right to have the Mortgaged Property
marshaled.

17. Costs and Expenses of Foreclosure. In any suit to foreclose the lien hereof
there shall be allowed and included as additional indebtedness in the decree for
sale all expenditures and expenses which may be paid or incurred by or on behalf
of Agent for reasonable attorneys’ fees, appraiser’s fees, outlays for
documentary and expert evidence, stenographic charges, publication costs and
costs (which may be estimated as to items to be expended after the entry of the
decree) of procuring all such abstracts of title, title searches and
examination, guarantee policies, and similar data and assurances with respect to
title as Agent may deem to be reasonably necessary either to prosecute any
foreclosure action or to evidence to the bidder at any sale pursuant thereto the
true condition of the title to or the value of the Mortgaged Property, and all
of which expenditures shall become so much additional Debt which Borrower agrees
to pay and all of such shall be immediately due and payable with interest
thereon from the date of expenditure until paid at the Default Rate.

18. Protective Advances.



  (a)   Advances, disbursements and expenditures made by Agent and/or Banks for
the following purposes, whether before and during a foreclosure, and at any time
prior to sale, and, where applicable, after sale, and during the pendency of any
related proceedings, for the following purposes, shall, in addition to those
otherwise authorized by this Mortgage, constitute “Protective Advances”:



  (i)   all advances by Agent and/or Banks in accordance with the terms of this
Mortgage to: (A) preserve or maintain, repair, restore or rebuild the
improvements upon the Mortgaged Property; (B) preserve the lien of this Mortgage
or the priority thereof; or (C) enforce this Mortgage;



  (ii)   payments by Agent and/or Banks of: (A) when due, installments of
principal, interest or other obligations in accordance with the terms of any
prior lien or encumbrance; (B) when due, installments of real estate taxes and
assessments, general and special and all other taxes and assessments of any kind
or nature whatsoever which are assessed or imposed upon the mortgaged real
estate or any part thereof; (C) other obligations authorized by this Mortgage;
or (D) with court approval, any other amounts in connection with other liens,
encumbrances or interests reasonably necessary to preserve the status of title;



  (iii)   advances by Agent and/or Banks in settlement or compromise of any
claims asserted by claimants under any prior liens;



  (iv)   reasonable attorneys’ fees and other costs incurred: (A) in connection
with the foreclosure of this Mortgage; (B) in connection with any action, suit
or proceeding brought by or against the Agent for the enforcement of this
Mortgage or arising from the interest of the Agent hereunder; or (C) in the
preparation for the commencement or defense of any such foreclosure or other
action;



  (v)   Agent’s fees and costs, including reasonable attorneys’ fees, arising
between the entry of judgment of foreclosure and the confirmation hearing;



  (vi)   advances of any amount required to make up a deficiency in deposits for
installments of taxes and assessments and insurance premiums as may be
authorized by this Mortgage;



  (vii)   expenses deductible from proceeds of sale;



  (viii)   expenses incurred with respect to environmental testing, audits,
reviews, inspections, and remediation;



  (ix)   expenses incurred and expenditures made by Agent and/or Banks for any
one or more of the following: (A) premiums for casualty and liability insurance
paid by Agent and/or Banks whether or not Agent or a receiver is in possession,
if reasonably required, in reasonable amounts, and all renewals thereof, without
regard to the limitation to maintaining of existing insurance in effect at the
time any receiver or mortgagee takes possession of the mortgaged real estate;
(B) repair or restoration of damage or destruction in excess of available
insurance proceeds or condemnation awards; (C) payments required or deemed by
Agent and/or Banks to be for the benefit of the Mortgaged Property under any
grant or declaration of easement, easement agreement, agreement with any
adjoining land owners or instruments creating covenants or restrictions for the
benefit of or affecting the mortgaged real estate; (D) shared or common expense
assessments payable to any association or corporation in which the owner of the
mortgaged real estate is a member in any way affecting the mortgaged real
estate; (E) pursuant to any lease or other agreement for occupancy of the
mortgaged real estate.



  (b)   All Protective Advances shall be so much additional Debt, and shall
become immediately due and payable without notice and with interest thereon from
the date of the advance until paid at the Default Rate.



  (c)   This Mortgage shall be a lien for all Protective Advances as to
subsequent purchasers and judgment creditors from the time this Mortgage is
recorded.



  (d)   All Protective Advances shall, except to the extent, if any, that any of
the same is clearly contrary to or inconsistent with the provisions of the Act,
apply to and be included in the:



  (i)   determination of the amount of Debt at any time;



  (ii)   indebtedness found due and owing to the Agent in the judgment of
foreclosure and any subsequent supplemental judgments, orders, adjudications or
findings by the court of any additional indebtedness becoming due after such
entry of judgment, it being agreed that in any foreclosure judgment, the court
may reserve jurisdiction for such purpose;



  (iii)   determination of amounts deductible from sale proceeds;



  (iv)   application of income in the hands of any receiver or mortgagee in
possession; and



  (v)   computation of any deficiency judgment.

19. Application of Proceeds. The proceeds of any foreclosure sale of the
Mortgaged Property or of any sale of property pursuant to Section 14(c) hereof
shall be distributed in the following order of priority: First, on account of
all costs and expenses incident to the foreclosure or other proceedings
including all such items as are mentioned in Sections 14(c), and 17 hereof;
second, to all items, other than principal and interest evidenced by the Notes,
which under the terms hereof constitute Debt with interest thereon as herein
provided; third, to all unpaid interest on the Notes; fourth, to all unpaid
principal on the Notes; fifth, to whomsoever shall be lawfully entitled to same.

20. Rights Cumulative.



  (a)   Each right, power and remedy herein conferred upon the Agent is
cumulative and in addition to every other right, power or remedy, express or
implied, now or hereafter provided by law or in equity, and each and every
right, power, and remedy herein set forth or otherwise so existing may be
exercised from time to time concurrently or independently and as often and in
such order as may be deemed expedient by the Agent.



  (b)   By accepting payment of any sums secured by this Mortgage after the due
date thereof, by accepting performance of any of the Borrower’s obligations
hereunder after such performance is due, or by making any payment or performing
any act on behalf of the Borrower which the Borrower was obligated but failed to
perform or pay, the Agent shall not waive, nor be deemed to have waived, its
rights to require payment when due of all sums secured hereby and the due,
punctual and complete performance of the Borrower’s obligations under this
Mortgage, the Notes, or the other Loan Documents. No waiver or modification of
any of the terms of this Mortgage shall be binding on the Agent unless set forth
in writing signed by the Agent and any such waiver by the Agent of any Event of
Default by the Borrower under this Mortgage shall not constitute a waiver of any
other Event of Default under the same or any other provision hereof. If the
Agent holds any additional security for any of the obligations secured hereby,
it may pursue its rights or remedies with respect to such security at its option
either before, contemporaneously with, or after a sale of the Mortgaged Property
or any portion thereof.



  (c)   No act or omission by the Agent shall release, discharge, modify, change
or otherwise affect the liability under the Notes, this Mortgage, or any other
obligation of the Borrower, or any subsequent purchaser of the Mortgaged
Property or any part thereof, or any maker, co-signer, endorser, surety or
guarantor, or preclude the Agent from exercising any right, power or privilege
herein granted or intended to be granted in the event of any Event of Default
then made or of any subsequent Event of Default, or alter the security interest
or lien of this Mortgage except as expressly provided in an instrument or
instruments executed by the Agent. The exercise of one right, power or remedy
shall not be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy; and no delay or omission of the Agent in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default or acquiescence therein. Except as otherwise specifically
required herein, notice of the exercise of any right, remedy or power granted to
the Agent by this Mortgage is not required to be given.

21. Successors and Assigns; Assignment.



  (a)   This Mortgage and each and every provision hereof shall be binding upon
the Borrower and its successors and assigns (including, without limitation, each
and every record owner from time to time of the Mortgaged Property or any other
person having an interest therein), and shall inure to the benefit of the Agent
and its successors and assigns.



  (b)   All of the covenants of this Mortgage shall run with the Land and be
binding on any successor owners of the Land. In the event that the ownership of
the Mortgaged Property or any portion thereof becomes vested in a person or
persons other than the Borrower, the Agent may, without notice to the Borrower,
deal with such successor or successors in interest of the Borrower with
reference to this Mortgage and the Debt in the same manner as with the Borrower
without in any way releasing or discharging the Borrower from its obligations
hereunder. The Borrower will give immediate written notice to the Agent of any
conveyance, transfer or change of ownership of the Mortgaged Property, but
nothing in this Section shall vary or negate the provisions of Section 12
hereof.



  (c)   The rights and obligations of Borrower under this Mortgage may not be
assigned and any purported assignment by Borrower shall be null and void. Agent
shall have the right to sell, assign or transfer portions of its right, title
and/or interest in and to this Mortgage and the other Loan Documents (including
the sale of participation interests therein), without the consent or approval of
Borrower, and Borrower agrees to cooperate in all respects with Agent in
connection therewith, including, without limitation, the execution of all
documents and instruments reasonably requested by Agent or such transferee
provided that such documents and instruments do not materially adversely affect
any of Borrower’s duties or obligations under the Loan Documents. The Agent is
authorized to make to any assignee or prospective assignee of the Loan or the
Loan Documents, whatever disclosures regarding the Borrower or the Mortgaged
Property it considers advisable.

22. Execution of Separate Security Agreements, Financing Statements, Etc.;
Estoppel Letter; Corrective Documents.



  (a)   The Borrower will do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered all such further acts, conveyances,
notes, mortgages, security agreements, financing statements and assurances as
the Agent shall reasonably require for the better assuring, conveying,
mortgaging, assigning and confirming unto the Agent all property mortgaged
hereby or property intended so to be, whether now owned by the Borrower or
hereafter acquired. Without limitation of the foregoing, the Borrower will
assign to the Agent, upon request, as further security for the Debt, its
interest in all agreements, contracts, licenses and permits affecting the
Premises, such assignments to be made by instruments reasonably satisfactory to
the Agent, but no such assignment shall be construed as a consent by the Agent
to any agreement, contract, license or permit or to impose upon the Agent any
obligations with respect thereto.



  (b)   From time to time (but not more than twice per calendar year), the
Borrower will furnish, within ten (10) days after request from the Agent, a
written and duly acknowledged statement of the amount due under the Notes and
this Mortgage and whether any alleged offsets or defenses exist against the
Debt. From time to time (but not more than twice per calendar year), Agent will
furnish, within ten (10) days after request from the Borrower, a written and
duly acknowledged statement of the amount due under the Notes and this Mortgage.



  (c)   The Borrower and the Agent shall, at the request of the other, promptly
correct any defect, error or omission which may be discovered in the contents of
this Mortgage or in the execution or acknowledgment hereof or in any other
instrument executed in connection herewith or in the execution or acknowledgment
of such instrument and will execute and deliver any and all additional
instruments as may be requested by the Agent or the Borrower, as the case may
be, to correct such defect, error or omission.

23. Subrogation. If any part of the Debt is used directly or indirectly to pay
off, discharge or satisfy, in whole or in part, any prior lien or encumbrance
upon the Mortgaged Property or any part thereof, then by advancing the monies to
make such payment, the Agent shall be subrogated to the rights of the holder
thereof in and to such other lien or encumbrance and any additional security
held by such holder, and shall have the benefit of the priority of the same.

24. Governing Law. The validity, enforcement and interpretation of this Mortgage
shall for all purposes be governed by and construed in accordance with the laws
of the State of Indiana, without reference to the conflicts of law principles of
that State, and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.

25. Business Loan.



  (a)   The Borrower declares, represents, certifies and agrees that the
proceeds of the Notes will be used solely for business purposes and that the
loan is exempt from interest limitations pursuant to the provisions of 815 ILCS
205/4 and is an exempted transaction under the Truth in Lending Act, 15 U.S.C.
Section 1601 et seq.



  (b)   All rights, remedies and powers provided by this Mortgage may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law, and all the provisions of this Mortgage are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Mortgage invalid or unenforceable under the provisions of any
applicable law.

26. Escrow Deposits. Upon Agent’s request, and without limiting the effect of
Sections 4, 5, and 6 hereof, the Agent may require that the Borrower pay to the
Agent on the first business day of each calendar month an amount equal to
one-twelfth (1/12th) of what the Agent estimates is necessary to pay, on an
annualized basis, (1) all Taxes, and (2) all premiums for the insurance policies
required under Section 6 hereof (“Premiums”) and to enable the Agent to pay same
at least thirty (30) days before the Taxes would become delinquent and the
Premiums are due, and, on demand, from time to time shall pay to the Agent
additional sums necessary to pay the Premiums and Taxes. No amounts so paid
shall be deemed to be trust funds, but may be commingled with the general funds
of the Agent, and interest shall be payable thereon. In the event that the
Borrower does not pay such sums for Premiums and Taxes, then the Agent may, but
shall not be obligated to, pay such Premiums and Taxes and any money so paid by
the Agent shall constitute additional Debt hereunder and shall be payable by
Borrower to Agent on demand with interest thereon from the date of disbursement
by Agent at the Default Rate. If an Event of Default occurs, the Agent shall
have the right, at its election, to apply any amounts so held under this
Section 26 against all or any part of the Debt, or in payment of the Premiums or
Taxes for which the amounts were deposited. The Borrower will furnish to the
Agent bills for Taxes and Premiums thirty (30) days before Taxes become
delinquent and such Premiums become due.

27. Assignment of Leases and Other Agreements Affecting the Mortgaged Property.
In order to further secure payment of the Debt and the observance, performance
and discharge of the Borrower’s obligations under the Loan Documents, the
Borrower hereby assigns to the Agent all of the Borrower’s right, title,
interest and estate in, to and under all of the Leases and in and to all of the
Rents and Profits (defined as all rents, income, issues and profits arising from
any Leases, or other agreements affecting the use, enjoyment or occupancy of the
Mortgaged Property now or hereafter made affecting the Mortgaged Property or any
portion thereof). Unless and until an Event of Default occurs, the Borrower
shall be entitled to collect the Rents and Profits (except as otherwise provided
in this Mortgage) as and when they become due and payable. Neither these
assignments nor Agent’s enforcement of the provisions of these assignments
(including the receipt of the Rents) will operate to subordinate the lien of
this Mortgage to any of the rights of any tenant of all or any part of the
Mortgaged Property, or to subject Agent to any liability to any such tenant for
the performance of any obligations of Borrower under any such Lease unless and
until Agent agrees to such subordination or assumes such liability by an
appropriate written instrument. The Agent shall be liable to account only for
the Rents and Profits actually received by the Agent pursuant to any provision
of any Loan Document.

28. Inspection of Premises and Records. The Agent and its representatives and
agents shall have the right to inspect the Premises and all books, records and
documents relating thereto at all reasonable times, after giving reasonable
notice to the Borrower, and access thereto, subject to the rights of tenants
pursuant to Leases. The Agent shall use reasonable efforts to avoid disturbing
business operations on the Premises during such inspections. The Borrower or the
Agent thereof shall keep and maintain full and correct books and records showing
in detail the income and expenses of the Premises and permit the Agent or its
agents to examine such books and records and all supporting vouchers and data at
any time and from time to time on request at its offices at the address
hereinafter identified or at such other location as may be mutually agreed upon.

29. Financial Statements. Borrower represents and warrants that the financial
statements for the Mortgaged Property previously submitted to the Agent are
true, complete and correct in all material respects, disclose all actual and
contingent liabilities relating to the Mortgaged Property and do not contain any
untrue statement of a material fact or omit to state a fact material to such
financial statements. No material adverse change has occurred in the financial
condition of the Mortgaged Property from the dates of said financial statements
until the date hereof. Borrower shall furnish to the Agent the financial
information required pursuant to Section 23 of the Loan Agreement.

30. Environmental Matters. Concurrently herewith, Borrower and Guarantor shall
execute and deliver an Environmental Indemnity Agreement in form satisfactory to
Agent (the “Environmental Indemnity Agreement”). The performance of the
covenants, undertakings and obligations of the indemnitees under the
Environmental Indemnity Agreement shall be secured by this Mortgage. Mortgagor
hereby represents that to its “knowledge” (as defined in the Indemnity), the
Real Estate: (a) is not “property” as defined in the Indiana Code Sec.
13-11-2-174, (b) except as disclosed by the Reports, is not, and has not been
used, as a landfill or dump, (c) except as disclosed by the Reports, contains no
underground storage tanks or hazardous waste or materials, and (d) that no
disclosure statement under Indiana Code Sec. 13-25-3-1, et. seq. (Indiana
Responsible Property Transfer Law) is required for this transaction.

31. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person,
(ii) one (1) business day after having been deposited for overnight delivery
with any reputable overnight courier service, or (iii) three (3) business days
after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the addresses set forth
below in this Section or as such party may from time to time designate by
written notice to the other parties. Either party by notice to the other in the
manner provided herein may designate additional or different addresses for
subsequent notices or communications:

         
To Agent:
  Fifth Third Bank
 
  222 South Riverside Plaza
 
  30th Floor
 
  MD GRVR0F
 
  Chicago, Illinois 60606
 
  Attn: Mr. Klay Schmeisser
With copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attn: Michael S. Kurtzon, Esq.
To Borrower:
  c/o Grubb & Ellis Realty Investors
 
  1551 N. Tustin Ave., Suite 300
 
  Santa Ana, CA 92705
 
  Attn: Mathieu Streiff, Real Estate Counsel
With copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, California 90067

Attn: Adam B. Weissburg

32. Releases.



  (a)   Upon payment in full of all sums due under the Notes and this Mortgage
and the other Loan Documents, the Agent shall, upon the request of, and at the
cost of, the Borrower, execute a proper release of this Mortgage.



  (b)   The Agent may, regardless of consideration, cause the release of any
part of the Mortgaged Property from the lien of this Mortgage without in any
manner affecting or impairing the lien or priority of this Mortgage as to the
remainder of that Mortgaged Property.

33. Single Asset Borrower. Borrower was organized solely for the purpose of
owning, developing, managing and disposing of the Mortgaged Property and does
not own any real property other than the Mortgaged Property and does not operate
any business other than the construction, ownership, management and operation of
the Mortgaged Property. Borrower shall not during the term of the Loan,
including any extensions, modifications, renewals or refinancings thereof,
acquire any real property or assets other than the Mortgaged Property, operate
any business other than the acquisition, management and disposition of the
Mortgaged Property, or incur any liability or obligation other than those
incurred in the ownership and operation of the Mortgaged Property. Borrower will
not commingle any of its funds or assets with those of any other entity and has
held, and will hold, all of its assets and conduct all of its business in its
own name. Borrower has paid and will pay all of its liabilities out of its own
funds and assets. Borrower has allocated and will allocate fairly and reasonably
any overhead for shared office space and will use separate stationery, invoices
and checks in connection with the conduct of its business. Borrower not has
entered into and will not enter into, or be a party to, any transaction with any
of its equity interest holders or its affiliates, except in the ordinary course
of its business and on terms which are intrinsically fair and no less favorable
to it than would be obtained in a comparable arm’s-length transaction with an
unrelated third party, except as otherwise approved by Agent. Borrower will not
engage in, seek, or consent to any dissolution, winding up or liquidation,
without the express consent of Agent. Borrower’s certificate of formation and
limited liability company agreement shall limit its purpose to the acquisition,
management, operation and disposition of the Mortgaged Property, and such
purposes shall not be amended without the prior written consent of Agent, which
consent may be withheld by Agent in its sole and absolute discretion.

34. Indemnification By the Borrower. The Borrower shall protect and indemnify
the Agent and/or Banks from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements), imposed upon or
incurred by or asserted against the Agent and/or Banks or the members, partners,
stockholders, directors, officers, agents or employees of the Agent and/or Banks
by reason of (a) ownership of the Mortgaged Property or any interest therein, or
receipt of any Rents or other sum therefrom, (b) any accident to, injury to or
death of persons or loss of or damage to Mortgaged Property occurring on or
about the Mortgaged Property or the adjoining sidewalks, curbs, vaults or vault
space, if any, streets or ways, (c) any failure on the part of the Borrower to
perform or comply with any of the terms, covenants, conditions and agreements
set forth in this Mortgage, the Notes, or any agreement, reimbursement
agreement, guaranty, or any other agreements executed by the Borrower or any
other persons directly or indirectly liable for the payment of the Debt, (d) any
failure on the part of the Borrower to perform or comply with (i) any other
agreement executed by the Borrower or (ii) any requirement of law, (e) payment
of sums for the protection of the lien and security interest of the Agent and/or
Banks in and to the Mortgaged Property, (f) performance of any labor or services
or the furnishing of any materials or other Mortgaged Property in respect of the
Mortgaged Property or any part thereof for construction or maintenance or
otherwise, or (g) any action brought against the Agent and/or Banks attacking
the validity, priority or enforceability of this Mortgage, the Notes, any other
Loan Document or any agreement, reimbursement agreement, guaranty, or any other
agreements executed by the Borrower or any other persons directly or indirectly
liable for the payment of the Debt. Any amounts payable to the Agent and/or
Banks under this paragraph shall bear interest at the Default Rate and shall be
secured by this Mortgage. In the event any action, suit or proceeding is brought
against the Agent and/or Banks or the members, partners, stockholders,
directors, officers, agents or employees of the Agent and/or Banks by reason of
any such occurrence, the Borrower, upon the request of the Agent and at
Borrower’s expense, shall resist and defend such action, suit or proceeding or
cause the same to be resisted and defended by counsel designated by Borrower and
approved by the Agent. Such obligations under this paragraph shall survive the
termination, satisfaction or release of this Mortgage. Notwithstanding the
foregoing, Agent and Banks will use commercially reasonable efforts to avoid
duplication of work directed to legal counsel or other professionals and
consultants.

35. OFAC Covenant. Borrower shall ensure, and cause each of its subsidiaries to
ensure, that (i) no person who owns twenty percent (20.00%) or more of the
equity interests in Borrower, or otherwise controls Borrower or any of its
subsidiaries is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (ii) the proceeds of the Loan do not violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (iii) it shall comply, and cause each of its
subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

36. Miscellaneous.



  (a)   Time is of the Essence. Time is of the essence of this Mortgage.



  (b)   Captions and Pronouns. The captions and headings of the various Sections
of this Mortgage are for convenience only, and are not to be construed as
confining or limiting in any way the scope or intent of the provisions hereof.
Whenever the context requires or permits, the singular shall include the plural,
the plural shall include the singular, and the masculine, feminine and neuter
shall be freely interchangeable.



  (c)   The Borrower Not a Joint Venturer or Partner. The Borrower and the Agent
acknowledge and agree that in no event shall the Agent be deemed to be a partner
or joint venturer with the Borrower. Without limitation of the foregoing, the
Agent shall not be deemed to be such a partner or joint venturer on account of
its becoming a mortgagee in possession or exercising any rights pursuant to this
Mortgage or pursuant to any other instrument or document evidencing or securing
any of the Debt, or otherwise.



  (d)   Replacement of the Notes. Upon notice to the Borrower of the loss,
theft, destruction or mutilation of the Notes, the Borrower will execute and
deliver, in lieu thereof, a replacement note, identical in form and substance to
the Notes and dated as of the date of the Notes and upon such execution and
delivery all references in any of the Loan Documents to the Notes shall be
deemed to refer to such replacement note.



  (e)   Waiver of Consequential Damages. The Borrower covenants and agrees that
in no event shall the Agent and/or the Banks be liable for consequential
damages, whatever the nature of a failure by the Agent to perform its
obligation(s), if any, under the Loan Documents, and the Borrower hereby
expressly waives all claims that they now or may hereafter have against the
Agent and/or Banks for such consequential damages.



  (f)   After Acquired Mortgaged Property. The lien hereof will automatically
attach, without further act, to all after-acquired Mortgaged Property attached
to and/or used in connection with or in the operation of the Mortgaged Property
or any part thereof.



  (g)   Severability. If any provision hereof should be held unenforceable or
void, then such provision shall be deemed separable from the remaining
provisions and shall in no way affect the validity of this Mortgage except that
if such provision relates to the payment of any monetary sum, then the Agent
may, at its option declare the Debt immediately due and payable.



  (h)   Interpretation of Agreement. Should any provision of this Mortgage
require interpretation or construction in any judicial, administrative, or other
proceeding or circumstance, it is agreed that the parties hereto intend that the
court, administrative body, or other entity interpreting or construing the same
shall not apply a presumption that the provisions hereof shall be more strictly
construed against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that the agents of both
parties hereto have fully participated in the preparation of all provisions of
this Mortgage, including, without limitation, all Exhibits attached to this
Mortgage.



  (i)   Joint and Several Obligations; Counterparts. If this Mortgage is
executed by more than one Borrower, (i) the obligations and liabilities of
Borrower under this Mortgage shall be joint and several and shall be binding
upon and enforceable against Borrower and their respective successors and
assigns, and (ii) this Mortgage may be executed in counterparts, and all said
counterparts when taken together shall constitute one and the same Mortgage.



  (j)   Effect of Extensions and Amendments. If the payment of the Debt, or any
part thereof, be extended or varied, or if any part of the security or
guaranties therefor be released, all persons now or at any time hereafter liable
therefor, or interested in the Mortgaged Property shall be held to assent to
such extension, variation or release, and their liability, and the lien, and all
provisions hereof, shall continue in full force and effect; the right of
recourse against all such persons being expressly reserved by the Agent,
notwithstanding any such extension, variation or release.



  (k)   Mortgagee-in-Possession. Nothing herein contained shall be construed as
constituting the Agent a mortgagee-in-possession in the absence of the actual
taking of possession of the Premises by the Agent pursuant to this Mortgage.



  (l)   No Merger. The parties hereto intend that the Mortgage and the lien
hereof shall not merge in fee simple title to the Premises, and if the Agent
acquires any additional or other interest in or to the Premises or the ownership
thereof, then, unless a contrary intent is manifested by the Agent as evidenced
by an express statement to that effect in an appropriate document duly recorded,
this Mortgage and the lien hereof shall not merge in the fee simple title and
this Mortgage may be foreclosed as if owned by a stranger to the fee simple
title.



  (m)   Complete Agreement. This Mortgage, the Notes and the other Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both the Borrower and the
Agent.



  (n)   This Mortgage is given to secure not only the original indebtedness
secured hereby, but also such future advances up to a total indebtedness of
$116,000,000.00 (provided that such amount may include capitalized interest,
costs, and impositions), as may be made within twenty (20) years from the date
hereof, plus interest thereon, and any disbursements made by Agent and/or Banks
for the payment of taxes, insurance or other liens on the Mortgaged Property,
with interest on such disbursements, which advances shall be secured hereby to
the same extent as if such future advances were made this date. The total amount
of indebtedness secured hereby may increase or decrease from time to time. The
provisions of this paragraph shall not be construed to imply any obligation on
Agent and/or Banks to make any future advances, it being the intention of the
parties that any future advances shall be solely at the discretion and option of
Agent and/or Banks. Any reference to the Notes in this Mortgage shall be
construed to reference any future advances pursuant to this paragraph.

37. JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
MORTGAGE SHALL BE LITIGATED IN THE CIRCUIT COURT OF BOONE COUNTY, INDIANA, OR
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA OR, IF
LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREE THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS TO WHICH
NOTICES ARE TO BE SENT PURSUANT TO THIS MORTGAGE. BORROWER WAIVES ANY CLAIM THAT
BOONE COUNTY, INDIANA OR THE SOUTHERN DISTRICT OF INDIANA IS AN INCONVENIENT
FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING
SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS
SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF,
BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
BY LENDER AGAINST BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY
JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO
ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

38. Waiver of Jury Trial. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
MORTGAGE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN BORROWER AND
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE LOAN
DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

39. Additional Waivers. BORROWER EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY LENDER ON THIS
MORTGAGE, ANY AND EVERY RIGHT THEY MAY HAVE TO (I) INTERPOSE ANY COUNTERCLAIM
THEREIN UNLESS UNDER THE APPLICABLE RULES OF COURT SUCH COUNTERCLAIM MUST BE
ASSERTED IN SUCH PROCEEDING, OR (II) HAVE THE SAME CONSOLIDATED WITH ANY OTHER
OR SEPARATE SUIT, ACTION OR PROCEEDING UNLESS UNDER THE APPLICABLE RULES OF
COURT SUCH SUIT, ACTION OR PROCEEDING MUST BE CONSOLIDATED WITH THE PROCEEDING
BROUGHT BY LENDER.

2

IN WITNESS WHEREOF, the Borrower has caused this Mortgage to be duly executed
and delivered as of the day and year first above written.

G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC, a Delaware limited liability
company

      By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson

Title:
  Authorized Signatory

[SEE ATTACHMENT]

3

ACKNOWLEDGMENT

                     
 
                   
STATE OF CALIFORNIA
            )      
 
            )      
COUNTY OF ORANGE
            )      

On June 18, 2008, before me, Monica Chavez, a Notary Public, personally appeared
Shannon K S Johnson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

[Seal]Monica Chavez

[Seal] Commission # 1762879

[Seal] Notary Public – California

[Seal] Orange County

[Seal] My Comm. Expires Aug 21, 2011

4